IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                           DIVISION ONE

STATE OF WASHINGTON,                            )       No. 81215-7-I
                                                )
                           Respondent,          )
                                                )
                 v.                             )
                                                )       UNPUBLISHED OPINION
HERRON, KYLE JOSEPH,                            )
DOB: 04/14/1992,                                )
                                                )
                           Appellant.           )

      BOWMAN, J. — A jury convicted Kyle Joseph Herron of violating

Washington’s felony drug possession statute, RCW 69.50.4013. Herron appeals

his conviction, arguing that we should reverse because the trial court did not

instruct the jury that it must find Herron “knew he possessed methamphetamine”

and “[p]roperly construed, RCW 69.50.4013 requires proof that [he] knowingly

possessed a controlled substance.”

      On February 25, 2021, our Supreme Court issued its decision in State v.

Blake, ___ Wn.2d ___, 481 P.3d 521, 534, concluding that the strict liability drug

statute, RCW 46.50.4013(1), “is void” because it “criminalize[s] innocent and

passive possession” of controlled substances and “violates the due process

clauses of the state and federal constitutions.” A statute that the Supreme Court




     Citations and pin cites are based on the Westlaw online version of the cited material.
No. 81215-7-I/2


declares facially unconstitutional is “totally inoperative.” City of Redmond v.

Moore, 151 Wn.2d 664, 669, 91 P.3d 875 (2004).

       We reverse and remand to vacate Herron’s conviction.




WE CONCUR:




                                         2